965 F.2d 1064
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Maria C. NEVES, Claimant/Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent/Appellee.
No. 92-7010.
United States Court of Appeals, Federal Circuit.
April 10, 1992.

Before Pauline NEWMAN, PLAGER and LOURIE, Circuit Judges.
PER CURIAM.


1
This appeal is taken from the decision of the Court of Veterans Appeals, No. 90-846, denying the claim of Maria C. Neves for service-connected entitlement to veteran's benefits.   We dismiss the appeal.


2
Mrs. Neves argued that her husband's 1967 death resulted from disorders connected to his July 1943 to August 1945 guerrilla service.   The Court of Veterans Appeals, reviewing the record, affirmed the Board of Veterans Appeals' conclusion that Mr. Neves' death "was not the result of a disease incurred in or aggravated by active service or one for which incurrence may be presumed."


3
This court may not review factual determinations, nor challenges to a law or regulation as applied to the facts of a particular case.   See Machado v. Derwinski, 928 F.2d 389, 391 (Fed.Cir.1991) ("The Act authorized this court to review non-factual decisions of the Court of Veterans Appeals").   The issue of loss of medical records by the Army Hospital does not present a question of law, or otherwise establish jurisdiction in this court.